It having been reported to this Court that George J. Siegel, of New York, N. Y., has been disbarred from the practice of law in all of the courts of the State of New York, and this Court by order of February 24, 1975 [420 U. S. 941], having suspended the said George J. Siegel from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
It is ordered that the said George J. Siegel, be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.